PER CURIAM.
The appellant pled no contest to a charge of possession of a firearm and ammunition by a convicted felon. Prior to his plea, the appellant had unsuccessfully moved to suppress the shotgun and shotgun shells that were seized by deputies from the bedroom of the appellant’s home. As the shotgun and shells were the only evidence of the crime, a ruling favorable to the appellant at trial would have required the dismissal of the charges. On appeal, the state concedes, rightfully, that exigent circumstances did not exist to search the appellant’s bedroom without a warrant.
REVERSED and REMANDED with instructions to discharge the appellant.
WEBSTER, VAN NORTWICK, and ROBERTS, JJ., concur.